Case 1:20-cv-00231-RJJ-RSK ECF No. 1 filed 03/16/20 PagelD.1 Page 1 of 36

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

JLLJ DEVELOPMENT, LLC, A
MICHIGAN LIMITED LIABILITY
COMPANY, AND LANSING
FUTURE DEVELOPMENT II, LLC,
A MICHIGAN LIMITED LIABILITY
COMPANY,
CASE NO.
PLAINTIFFS, HONORABLE
VS

KEWADIN CASINOS GAMING
AUTHORITY, A DULY AUTHORIZED
ENTITY CREATED UNDER THE
LAWS OF THE SAULT STE. MARIE
TRIBE OF CHIPPEWA INDIANS,

DEFENDANT.

 

COMPLAINT
Plaintiffs, through their undersigned counsel, state the following as
their Complaint against the Defendant:
(The Parties and Jurisdictional Allegations)
1. JLLJ Development, LLC (“JLLJ”) is a Michigan limited liability
company doing business in Michigan. JLLJ’s registered office is located at
2222 W. Grand River Avenue, Suite A, Okemos, MI 48864. JLLJ’s principal

business location is 11485 Grey Friar Way, Chardon, OH 44024.
Case 1:20-cv-00231-RJJ-RSK ECF No. 1 filed 03/16/20 PagelD.2 Page 2 of 36

2. Lansing Future Development II, LLC (“Lansing Future”) is a
Michigan limited liability company doing business in Michigan. Lansing
Future’s registered office is at the same Okemos address stated in the
preceding paragraph. Lansing Future’s principal business location is P.O.
Box 172721, Tampa, FL 33672.

3. Kewadin Casinos Gaming Authority ("Gaming Authority") is a
duly authorized entity created under the laws of the Sault Ste. Marie Tribe
of Chippewa Indians ("Tribe"), a federally recognized Indian Tribe, with its
principal place of business located at 523 Ashmun Street, Sault Ste.
Marie, Michigan 49783. The Gaming Authority is an instrumentality of the
Tribe. |

4. All of the parties to the contracts at issue in this lawsuit agree
that their disputes are to be resolved by this Court.’ The parties’
agreement that this Court has the jurisdiction to hear this lawsuit is based
on the fact that each of the contracts at issue in this lawsuit involves, in
part, the initial acquisition of specified “Indian lands” by the Tribe to build

Class Ill gaming casinos using designated funds from the Self-Sufficiency

 

' See Sections 6.3.1 and 6.3.2 of Exhibits 1 and 2. Moreover, the Gaming
Authority specifically and expressly consented to the jurisdiction of this
Court in various promissory notes that it executed and delivered to JLLJ
and to Lansing Future. Those contracts and promissory notes are
identified below.

2
Case 1:20-cv-00231-RJJ-RSK ECF No. 1 filed 03/16/20 PagelD.3 Page 3 of 36

Fund, and the placement of such Indian lands into trust with the Secretary
of the Interior, for the benefit of the Tribe, the construction and operation of
a gaming casino by the Gaming Authority, the sharing of revenues from the
casino; and the granting of a limted security interest in such gaming
revenues as security for the prompt payment of the loan indebtedness. As
a result, the provisions of the Indian Gaming Regulatory Act (“IGRA”), 25
U.S. Code, chapter 29, Section 2701, ef. seq., and the Michigan Indian
Land Claims Settlement Act, Pub. L. No. 105-143, 111 Stat. 2652 (1997),
as well as certain federal regulations thereunder, are implicated and this
lawsuit is properly brought in this Court under 28 U.S.C. Section 1331.7
Alternatively, the issues raised in this Complaint are preempted by federal
law.

5. The parties’ agreement that venue for this lawsuit is proper in
this Court, is due to the fact that a substantial part of the events or
omissions giving rise to the Plaintiffs’ claims occurred in this district (28
U.S. Code Section 1391 (b) (2)).

6. In addition to the above agreements of the parties as to

jurisdiction and venue, the Gaming Authority expressly and unequivocally

 

> See, e.g., the Tribe’s January 5, 2012 letter to the National Indian
Gaming Commission (Exhibit 3), in which the Tribe describes in detail the
JLLJ Contract and the Lansing Future Contract.

3
Case 1:20-cv-00231-RJJ-RSK ECF No. 1 filed 03/16/20 PagelD.4 Page 4 of 36

waived sovereign immunity, and agreed that all disputes between the
parties would be resolved by this Court applying federal! law. See footnote
1, supra.

(Overview of this Lawsuit)

 

7. For several years, the Tribe has desired to open casinos in
Michigan’s lower peninsula, in order to improve the economic condition of
the Tribe and its members and to enhance the Tribe’s economic self-
sufficiency. To that end, the Tribe would, through the Gaming Authority,
develop, operate and maintain casinos in Wayne County and Ingham
County, Michigan, on lands acquired with funds from the Tribe’s Self-
Sufficiency Fund.

8. Tribes can build casinos only on “Indian lands,” 25 U.S.C.,
Section 2710 (d) (1), which include lands that the federal government holds
in trust for their benefit. /d, Section 2703 (4)(B).

9. Based on numerous clear and unambiguous representations
that the Tribe could acquire Indian lands on which casinos could be
constructed for gaming activities in Wayne County and Ingham County,
JLLJ and Lansing Future entered into contracts with the Gaming Authority

to provide substantial loan proceeds in the millions of dollars to enable the
Case 1:20-cv-00231-RJJ-RSK ECF No. 1 filed 03/16/20 PagelID.5 Page 5 of 36

Tribe to use interest or other permissible monies from the Self-Sufficiency
Fund to acquire the land and then construct two casinos.

10. Financial budgets and other special oversight measures were
to be put in place to ensure that the funds paid by JLLJ and Lansing Future
were properly spent. JLLJ and Lansing Future were to be repaid their
advances and profits from casino revenues. However, the Gaming
Authority did not implement the budgetary procedures and oversight
measures as mandated under the JLLJ Contract and the Lansing Future
Contract in order to protect the financial interests of JLLJ and Lansing
Future; instead, the Gaming Authority used JLLJ’s and Lansing Future’s
funds as the Gaming Authority saw fit and not based on any mutually-
approved budget.

11. Land was acquired by the Tribe utilizing interest or other
permissible monies of the Self-Sufficiency Fund, but then some of that land
was lost and the balance has not been able to be used by the Gaming
Authority (or the Tribe) for any casino. Instead, the Tribe has been mired in
litigation with the federal government as to the use of that land. As a result,
JLLJ and Lansing Future have together expended close to $9,000,000 with

nothing to show for it, and their principal investment, along with the right to
Case 1:20-cv-00231-RJJ-RSK ECF No. 1 filed 03/16/20 PagelD.6 Page 6 of 36

be paid interest on those funds, has been rendered utterly worthless by the
Gaming Authority.*
(Common Facts Applicable to All Counts)

12. JLLJ and Lansing Future assert their claims as co-Plaintiffs in
this lawsuit, inasmuch as those claims are virtually identical and involve
common questions of law and fact.

13. Commencing in or about 2009, JLLJ’s predecessor, JLLJ
Corporation, began discussions with the Gaming Authority with respect to a
business relationship involving the development, financing, construction
and operation of a casino in Wayne County, Michigan. Although initial
agreements were reached by those parties, those agreements were
replaced by the subsequent contract upon which this lawsuit is based
(identified and discussed beginning at paragraph 15, below).

14. At or about the same time, Lansing Future also began
discussions with the Gaming Authority with respect to a similar business
arrangement involving a casino to be located in Ingham County, Michigan.
As described in the preceding paragraph of this Complaint, initial

agreements were reached by Lansing Future and the Gaming Authority,

 

3 The Court is referred to the Recitals stated in the two contracts on which
this Complaint is based, Exhibits 1 and 2, respectively. The Recitals
provide a detailed description of what the parties desired to accomplish by
the contracts, and the role each side would play.

6
Case 1:20-cv-00231-RJJ-RSK ECF No. 1 filed 03/16/20 PagelD.7 Page 7 of 36

but those were replaced by the subsequent contract upon which this
lawsuit is based (identified and discussed beginning at paragraph 17,
below).

15. On or about December 19, 2011, the Gaming Authority and
JLLJ’s predecessor, JLLJ Corporation, entered into an Amended and
Restated Turn-Key Facility Development Agreement ("the JLLJ Contract").
See Exhibit 1 attached.

16. Through restructuring of the entity, JLLJ (which is one of the co-
Plaintiffs in this lawsuit) took over the rights and obligations of JLLJ
Corporation in connection with the JLLJ Contract. Thereafter, JLLJ
advamced fumds to the Gaming Authority, as described throughout this
Complaint.

17. On or about December 19, 2011, the Gaming Authority and
Lansing Future entered into an Amended and Restated Turn-Key Facility
Development Agreement (“the Lansing Future Contract”). See Exhibit 2,
attached.

18. The provisions of the JLLJ Contract and the Lansing Future
Contract are virtually identical: JLLJ was to act as the Developer to assist
the Gaming Authority with the development, financing, and construction of

a casino to be operated in Wayne County (near Detroit Metropolitan
Case 1:20-cv-00231-RJJ-RSK ECF No. 1 filed 03/16/20 PagelD.8 Page 8 of 36

airport), and Lansing Future was to act as the Developer with respect to the
development, financing and construction of a casino to be opened in
Ingham County; the Developer in each case was to raise funds which
would assist the Gaming Authority to develop, finance and construct a
casino after the Tribe acquired land for the casino using interest or other
permissible monies from the Self-Sufficiency Fund; the land would then be
placed in trust; and thereafter the casino would be constructed on the
purchased land; the Gaming Authority (rather than JLLJ and Lansing
Future) would then operate the casino‘; and to compensate JLLJ and
Lansing Future for the funds they loaned to the Gaming Authority, and for
the thousands of hours their representatives spent performing their
obligations under the respective two contracts, JLLJ and Lansing Future
would receive a share of the revenues of the casinos. See the Recitals
stated at the beginning of the JLLJ Contract and the Lansing Future
Contract (which describe in detail the parties’ objectives), as well as the
substantive provisions of the JLLJ Contract and the Lansing Future

Contract which are referenced throughout this Complaint.

 

‘To be clear, the obligations of JLLJ and Lansing Future involved the pre-
opening time frame (i.e. the period before the casino was actually opened
to the public). This is the import of the Tribe’s letter to the National Indian
Gaming Commission (Exhibit 3) and the Commission’s subsequent
approval of the JLLJ Contract and the Lansing Future Contract (Exhibit 4).

8
Case 1:20-cv-00231-RJJ-RSK ECF No. 1 filed 03/16/20 PagelD.9 Page 9 of 36

19. The JLLJ Contract and the Lansing Future Contract outline the
rights and obligations of the parties regarding the development,
construction, financing and repayment of the loan proceeds from operating
profits of the casino which was to be constructed, based on an agreed
upon formula.

20. Both the JLLJ Contract and the Lansing Future Contract were
predicated on the fact that the Tribe was entitled to acquire, and would, in
fact, acquire, land situated in Michigan’s lower peninsula, that would
constitute Indian lands owned by the Tribe, on which the Gaming Authority
was legally allowed to operate a casino.° This predicate is clear from the
JLLJ Contract, from the Lansing Future Contract, from multiple
communications between the representatives of JLLJ, Lansing Future and
the Gaming Authority, and from a variety of documents exchanged by the
parties and their respective counsel.

21. Through their discussions and _ projections, the parties
recognized that substantial funds in the millions of dollars would be needed

in order to enable the Gaming Authority to acquire the land (for the casinos)

 

> The process which the Tribe needed to follow was quite detailed,
involving acquiring the land with permissible funds from the Self-
Sufficiency Fund and then causing the federal government to take the
land into trust. For sake of simplicity, this Complaint does not always
delineate all of those detailed actions but instead simply refers to the
Tribe’s obligation to acquire the land for use as a casino.

9
Case 1:20-cv-00231-RJJ-RSK ECF No. 1 filed 03/16/20 PagelD.10 Page 10 of 36

utilizing interest or other permissible monies from the Self-Sufficiency Fund,
and to accomplish the other goals and objectives stated in the JLLJ
Contract and the Lansing Future Contract.

22. To the extent those funds were to be paid to the Gaming
Authority by JLLJ and Lansing Future, those latter two entities desired to
ensure that the funds paid to the Gaming Authority were prudently and
properly used, and not wasted. For that reason, during the negotiation of
the JLLJ Contract and the Lansing Future Contract, JLLJ and Lansing
Future insisted that those contracts include provisions designed to ensure
the proper use of JLLJ’s and Lansing Future’s funds (including the
requirement that the funds paid by JLLJ and Lansing Future to the Gaming
Authority would only be expended by the Gaming Authority pursuant to a
budget approved in writing by both parties to the contracts; and that a
“Development Committee” and “Development Coordinator’ would be
established by the Gaming Authority to oversee the activities to be
performed under the JLLJ Contract and the Lansing Future Contract).°

23. Despite the existence of those safeguards in the JLLJ Contract
and the Lansing Future Contract, the Gaming Authority expended the

substantial funds it received from JLLJ and Lansing Future without first

 

° These matters are discussed below, and specific references to the JLLJ
Contract and the Lansing Future Contract are given.

10
Case 1:20-cv-00231-RJJ-RSK ECF No. 1 filed 03/16/20 PagelD.11 Page 11 of 36

obtaining any mutually-approved written budget and without appointing any
fully-functioning Development Committee and a Development Coordinator.’

24. From 2011 to 2014, JLLJ and Lansing Future consistently
raised the Development Coordinator subject with the Gaming Authority,
and on each occasion the Gaming Authority indicated that it was prepared
to appoint a Development Coordinator. However, the Gaming Authority
never appointed such a person.

25. The failure to appoint a Development Coordinator hindered the
activities to be undertaken under the JLLJ Contract and the Lansing Future
Contract, and made proper and effective communications between the
parties quite difficult. Without the Development Coordinator, the Gaming
Authority made decisions on its own, contrary to the terms of the JLLJ
Contract and the Lansing Future Contract.

26. All the while, the Gaming Authority demanded that JLLJ and
Lansing Future pay funds to the Gaming Authority to cover Pre-
Construction Expenses, so that the land could be acquired from the interest

or other permissible monies from the Self-Sufficiency Fund, and other

 

7To be clear, a Development Committee was appointed and functioned for
a brief period, but from and after approximately 2012, it ceased any
meaningful function. No Development Coordinator ever was appointed.

11
Case 1:20-cv-00231-RJJ-RSK ECF No. 1 filed 03/16/20 PagelD.12 Page 12 of 36

necessary actions could be taken in pursuit of the JLLJ Contract and the
Lansing Future Contract.

27. JLLJ and Lansing Future accommodated those requests,
paying to the Gaming Authority some $5,324,466.67 and $3,353,254.90,
respectively. There funds were paid in order to fulfill JLLJ’s and Lansing
Future’s “Pre-Construction Expenses” commitment under the JLLJ Contract
and the Lansing Future Contract. See Article 1 of those contracts (Exhibits
1 and 2, respectively).

28. JLLJ and Lansing Future continued to demand that the Gaming
Authority prepare budgets for review by the parties, so that all parties would
be aware of, and approve, how JLLJ’s and Lansing Future’s funds were
expended. See Article 1, Sections 1.2.1, 1.2.2 and 5.1.3 of the JLLJ
Contract and the Lansing Future Contract, Exhibits 1 and 2, respectively.
But the Gaming Authority declined to do so, with the result that there were
no effective controls on the expenses incurred by the Gaming Authority.
The Gaming Authority incurred and paid Pre-Construction Expenses from
the funds advanced by JLLJ and Lansing Future, without a mutually-
agreeable budget of the parties.

29. The Gaming Authority’s actions (or inactions) with respect to

the above matters were contrary to the requirements of the JLLJ Contract

12
Case 1:20-cv-00231-RJJ-RSK ECF No. 1 filed 03/16/20 PagelD.13 Page 13 of 36

and the Lansing Future Contract. The Gaming Authority was not entitled
unilaterally to change the terms of the JLLJ Contract and the Lansing
Future Contract, and its decision to ignore those provisions was
inconsistent with the Gaming Authority’s obligation to discharge its duties in
good faith.

30. Other actions of the Gaming Authority also were inconsistent
with its obligations under the JLLJ Contract and the Lansing Future
Contract, and constituted a clear failure of the Gaming Authority to
discharge its duties in good faith. The manner in which the Gaming
Authority acted with respect to its dealings with the United States
Department of the Interior, with respect to the land acquired under the JLLJ
Contract and the Lansing Future Contract, is a good example.

31. In order for the land to be obtained and used as a casino, the
Tribe submitted applications (the “Applications”) to the United States
Department of the Interior in order to have the land placed in trust by the
Department for the intended casino use. The Applications covered the land
which was to be used for a casino in Wayne County (in connection with the
JLLJ Contract) and the land to be used for a casino in Ingham County (in

connection with the Lansing Future Contract).

13
Case 1:20-cv-00231-RJJ-RSK ECF No. 1 filed 03/16/20 PagelD.14 Page 14 of 36

32. After the Tribe submitted the Applications to the Department of
the Interior, the latter requested, in writing, that the Tribe furnish additional
documentation in support of the Applications. See Exhibit 5, attached.

33. The Tribe, inexplicably, failed to provide the documentation
requested by the Department of the Interior.

34. As a direct result of the Tribe’s failure to provide the requested
documentation to the Department of the Interior, the latter denied the
Applications. See Exhibit 6, attached.

35. The Gaming Authority thereafter, contrary to the specific
understanding and agreement of JLLJ and Lansing Future, initiated
litigation against the Department of the Interior.®

36. The litigation has been pending in the United States District
Court for the District of Columbia (Sault Ste. Marie Tribe of Chippewa
Indians v. Benharadt, Civil Action No. 1:18-cv-02035). On or about March 5,
2020, the District Court rendered a final decision, granting in part and
denying in part, the parties’ cross-motions for summary judgment, and
remanding some key issues to the Department of the Interior. The parties

may, or may not, appeal from the District Court's decision.

 

® This subject is addressed below, as part of Count II of this Complaint
(concerning JLLJ’s and Lansing Future’s breach of contract claims).

14
Case 1:20-cv-00231-RJJ-RSK ECF No. 1 filed 03/16/20 PagelD.15 Page 15 of 36

37. The Tribe sought through that litigation to reverse the decision
of the Department of the Interior. As of the present time, the Gaming
Authority lacks the necessary approval to construct a casino on any of the
land obtained with JLLJ’s and Lansing future’s funds.®

38. As a result of the above events, despite JLLJ and Lansing
Future having provided the Gaming Authority with millions of dollars, and
having expended thousands of hours of time and effort, in order to
accomplish the specific goals and purposes of the JLLJ Contract and the
Lansing Future Contract, it is clear that the Gaming Authority has not
fulfilled its primary obligations under those contracts and has not used
JLLJ’s and Lansing Future’s funds in a manner prescribed by the JLLJ
Contract and the Lansing Future Contract.

39. On information and belief, the Tribe (or the Gaming Authority)
currently owns some (but not all) of the land which was acquired in
connection with the JLLJ Contract and the Lansing Future Contract.
However, the Gaming Authority has not taken steps to build any casino on

that land.

 

° During the pendency of the Benhardft litigation, the land in Lansing on
which a casino was to be constructed was apparently taken back by the
city of Lansing, with the result that the Benharat litigation now only
concerns land, in Wayne County, sometimes referred to as the “Sibley
Parcel”. The Sibley Parcel is discussed later in this Complaint.

15
Case 1:20-cv-00231-RJJ-RSK ECF No. 1 filed 03/16/20 PagelD.16 Page 16 of 36

40. Because the Tribe and the Gaming Authority have not yet
obtained the necessary final approvals to permit the land to be placed in
trust and thereafter used for a casino, no temporary or permanent casino
has been constructed. As a consequence, neither JLLJ nor Lansing Future
has been repaid the funds advanced to the Gaming Authority, or received
the substantial revenues JLLJ and Lansing Future were to be paid from the
revenues of the temporary casinos.

41. In order to evidence the right of JLLJ and Lansing Future to be
repaid the funds which they paid to the Gaming Authority, along with
interest on those funds, the Gaming Authority executed several promissory
notes, copies of which are attached as composite Exhibit 7 to this
Complaint.

42. These promissory notes are specifically subject to the terms
and conditions of the JLLJ Contract and the Lansing Future Contract.

43. Inthe event the Gaming Authority had complied with the terms
and conditions of the JLLJ Contract and the Lansing Future Contract, the
promissory notes would only have permitted JLLJ and Lansing Future to be
repaid from the revenues of the casinos. However, as a result of the Tribe’s
failure to acquire the land, have it placed in trust, and then (trough the

Gaming Authority) construct casinos which would generate revenues to

16
Case 1:20-cv-00231-RJJ-RSK ECF No. 1 filed 03/16/20 PagelD.17 Page 17 of 36

repay JLLJ and Lansing Future, the amounts due under the promissory
notes, along with interest, must, as a matter of fairness and equity, be
repaid to JLLJ and Lansing Future by the Gaming Authority.

Count |
Request for Declaratory Relief

44. JLLJ and Lansing Future incorporate by reference paragraphs
1 through 43.

45. Each of the parties to the JLLJ Contract and the Lansing Future
Contract has asserted that the other party has breached those contracts.
See, for example, the written communications between the parties’
representatives, dated January 4, 2018 and January 23, 2018, a copy of
which is attached as composite Exhibit 8. JLLJ and Lansing Future notified
the Gaming Authority of the latter’s contractual breach: by failing to obtain
an approved budget before expending JLLJ’s and Lansing future’s funds;
by failing to complete the process by which the land acquired with JLLJ’s
and Lansing Future’s funds could be placed in trust and then used for
casinos; and by failing to appoint a fully-functioning Development
Committee and a Development Coordinator to oversee the activities related
to the acquisition and use of the land. Conversely, the Gaming Authority
asserted that JLLJ and Lansing Future breached the JLLJ Contract and the

Lansing Future Contract, respectively, by not advancing even more funds

17
Case 1:20-cv-00231-RJJ-RSK ECF No. 1 filed 03/16/20 PagelD.18 Page 18 of 36

to the Gaming Authority (despite the latter’s failure to be able to use the
land for casino purposes).

46. Despite the Gaming Authority's demands that JLLJ and Lansing
Future make further substantial advances of funds to the Gaming Authority,
JLLJ and Lansing Future did not need to provide those funds in the face of
the fact that the Tribe had not acquired lands upon which casinos could
actually be constructed. Indeed, paragraph 6.12 of the JLLJ Contract and
the Lansing Future Contract provides that JLLJ and Lansing Future are not
bound to advance the funds if circumstances arise which were not
foreseeable and were not the fault of JLLJ or Lansing Future. This “force
majeure” provision was triggered due to the Tribe's failure to acquire land
and the Gaming Authority's failure to open a temporary casino during the
term of the JLLJ Contract and the Lansing Future Contract.

47. This Court has the power to adjudicate and declare the rights
and obligations of the parties and preserve their respective legal rights, in
accordance with FRCP 57.

48. JLLJ and Lansing Future paid to the Gaming Authority funds
close to $9,000,000 in order to discharge JLLJ’s and Lansing Future’s
obligations under the JLLJ Contract and the Lansing Future Contract, but

the Gaming Authority used those funds without acquiring land and having it

18
Case 1:20-cv-00231-RJJ-RSK ECF No. 1 filed 03/16/20 PagelD.19 Page 19 of 36

placed in trust so it can be used for the casinos (as contemplated by those
contracts).

49. Asaresult, JLLJ and Lansing Future respectfully ask the Court
to enter a declaratory judgment in their favor, against the Gaming Authority,
as follows:

a) Declaring that the Gaming Authority, rather than JLLJ and

Lansing Future, breached the terms of the JLLJ Contract and the

Lansing Future Contract;

b) Declaring that JLLJ and Lansing Future are entitled to be repaid

all of the funds they paid to the Gaming Authority, plus interest, costs

and attorney fees;

c) Declaring that JLLJ and Lansing Future are entitled to recover

their lost profits;

d) Declaring that JLLJ and Lansing Future are entitled to be an

equitable lien or constructive trust, or both, with respect to the

revenues of any casino opened by the Gaming Authority as
contemplated by the JLLJ Contract and the Lansing Future Contract,
and with respect to any land acquired by the Gaming Authority as
contemplated by those contracts (but only if such a lien can be legally

imposed on the land); and

19
Case 1:20-cv-00231-RJJ-RSK ECF No. 1 filed 03/16/20 PagelD.20 Page 20 of 36

e) Declaring that JLLJ and Lansing Future are entitled to other
appropriate relief under the circumstances.
Count Il

Breach of the JLLJ Contract and the Lansing Future
Contract by the Gaming Authority

50. JLLJ and Lansing Future incorporate by reference paragraphs
1 through 49.

51. The Gaming Authority breached the JLLJ Contract and the
Lansing Future Contract in multiple ways.

52. As indicated above, the Gaming Authority was not to use the
funds it received from JLLJ and Lansing Future without first preparing a
budget and obtaining the prior approval of JLLJ and Lansing Future. See
Sections 1.2.2 and 1.2.3 of Exhibits 1 and 2, respectively.

53. Notwithstanding its clear contractual obligations, the Gaming
Authority apparently spent most or all of the millions of dollars it obtained
from JLLJ and Lansing Future.

54. The Gaming Authority's above-described actions were contrary
to the express terms of the JLLJ Contract and the Lansing Future
Contract, and constitute a breach of those contracts.

55. The Gaming Authority was also required by the JLLJ Contract

and the Lansing Future Contract to appoint a_ fully-functioning

20
Case 1:20-cv-00231-RJJ-RSK ECF No. 1 filed 03/16/20 PagelD.21 Page 21 of 36

Development Committee which, in turn, would appoint a Development
Coordinator. The Development Coordinator was to coordinate "all aspects"
of the casinos, including consulting with the Gaming Authority and to
provide it with "information reasonably necessary to make informed
decisions regarding any and all relevant matters." See Section 2.4.1.1 of
each of the contracts (Exhibits 1 and 2, respectively).

56. The Development Coordinator was to meet "no less than once
per week" with JLLJ’s and Lansing Future’s representatives to exchange
information regarding the project, and then was responsible to meet with
the Gaming Authority to allow it to make "informed decisions as necessary
and required." See Section 2.4.2 of each of the contracts (Exhibits 1 and
2, respectively).

57. JLLJ and Lansing Future repeatedly demanded that the
Gaming Authority appoint a Development Coordinator.

58. The Gaming Authority failed to appoint a Development
Coordinator, which constituted a breach of the JLLJ Contract and the
Lansing Future Contract.

59. The Gaming Authority’s failure to appoint a Development
Coordinator resulted in the Gaming Authority failing to make “informed

decisions as necessary and required” in turn causing financial losses, lack

21
Case 1:20-cv-00231-RJJ-RSK ECF No. 1 filed 03/16/20 PagelD.22 Page 22 of 36

of budget controls approvals and unapproved unilateral actions by the
Gaming Authority, thereby damaging JLLJ and Lansing Future.

60. The Gaming Authority's actions (or inactions) resulted in
unapproved expenditures by the Gaming Authority, contrary to the express
requirements of Sections 1.2.1 and 1.2.2 of the JLLJ Contract and the
Lansing Future Contract.

61. In addition to the above breaches, the Tribe undertook to obtain
land on which the casinos would be constructed, and, as required by law,
to cause the Department of the Interior to place the land in trust. See
paragraphs 30-37 of this Complaint, supra.

62. Unfortunately, the Tribe’s failure to acquire the land for casino
purposes has resulted in the Gaming Authority breaching its contractual
obligations to JLLJ and Lansing Future, as described at paragraphs 30-37,
supra.

63. The Tribe’s failure to provide the Department of the Interior with
the documentation requested by the Department was a monumental
omission which has delayed for several years a favorable decision of the
Department of the Interior.

64. JLLC’s and Lansing Future’s representatives met with

representatives of the Tribe (and the Gaming Authority) on or about

22
Case 1:20-cv-00231-RJJ-RSK ECF No. 1 filed 03/16/20 PagelD.23 Page 23 of 36

September 22, 2017 to discuss how to respond to the Department of the
Interior's denial of the Applications.

65. At the September 22 meeting, JLLJ and Lansing Future
discussed how the parties ought to proceed, and several options were
presented. JLLJ and Lansing Future specifically objected to the Tribe,
acting for the Gaming Authority, filing litigation against the Department of
the Interior, without first exhausting all administrative remedies. JLLJ and
Lansing Future proposed a concrete plan as to how the Gaming Authority
and the Tribe ought to proceed under the circumstances. "°

66. Nonetheless, the Gaming Authority, acting through the Tribe,
wholly ignored the plan proposed by JLLJ and Lansing Future, and instead
filed litigation against the Department of the Interior.

67. In addition to the Tribe filing the litigation (against the
Department of the Interior) over the clear objection of JLLJ and Lansing
Future, no written budget was ever agreed to by JLLJ and Lansing Future

in connection with the litigation.

 

'° The plan included, among other things, the submission to the
Department of the Interior of a forensic audit showing clearly that the
funds used to purchase the land came from interest or other permissible
monies from the Self-Sufficiency Fund.

23
Case 1:20-cv-00231-RJJ-RSK ECF No. 1 filed 03/16/20 PagelD.24 Page 24 of 36

68. Upon information and belief, the Gaming Authority (or the Tribe)
expended in excess of $250,000 on the litigation, and committed to expend
in excess of $1,000,000.00 on it.

69. The Gaming Authority demanded that JLLJ and Lansing Future
provide additional funds for the litigation, but for the reasons stated above,
JLLJ and Lansing Future are not obligated to do so.

70. The actions of the Gaming Authority constituted a breach of the
JLLJ Contract and Lansing Future Contract. See, e.g, Sections 1.2.1, 1.2.2
and 5.1.3 of Exhibits 1 and 2, respectively.

71. The failure to have the land placed in trust (so it could be used
as a casino) resulted in additional, substantial damages suffered by JLLJ
and Lansing Future.

72. Under the JLLJ Contract and the Lansing Future Contract,
JLLJ and Lansing Future were to receive a Development Fee of 14% of
the operating profits from the day a temporary casino is opened until 7
years after the permanent casino opens. See Sections 4.1.3 and 4.1.4 of
Exhibits 1 and 2.

73. JLLJ and Lansing Future have determined, upon consultation
with expert appraisers, that the Development Fee would be in excess of

$124,000,000.

24
Case 1:20-cv-00231-RJJ-RSK ECF No. 1 filed 03/16/20 PagelD.25 Page 25 of 36

74. Because the Tribe and the Gaming Authority never completed
the process by which approval to obtain the land for casino purposes was
obtained, no temporary or permanent casinos have been constructed and
obviously no revenues have been distributed to JLLJ and Lansing Future.

75. As adirect and proximate result of each the Gaming Authority's
breaches and misrepresentations set out in this Complaint, the casinos will
not open and JLLJ and Lansing Future will not receive reimbursement of

their Pre-Construction Expenses, let alone other revenues of the casinos,
as their Development Fee.

76. JLLJ and Lansing Future timely notified the Gaming Authority of
each breach of contract and demanded that the latter cure the breaches.
However, the Gaming Authority failed to do so in violation of the JLLJ
Contract and the Lansing Future Contract (including but not limited to
Section 5.2 of those contracts).

77. Asa result of the Gaming Authority's multiple breaches of the
JLLJ Contract and the Lansing Future Contract, JLLJ and Lansing Future
have suffered substantial damages, in an amount to be determined by the

trier of fact.

25
Case 1:20-cv-00231-RJJ-RSK ECF No. 1 filed 03/16/20 PagelD.26 Page 26 of 36

78. The Gaming Authority must, as a consequence, be ordered by
the Court to pay JLLJ and Lansing Future the damages each of those
entities has sustained, along with its costs and attorney fees.

COUNT III
NEGLIGENT OR INNOCENT MISREPRESENTATION INDUCING JLLJ
AND LANSING FUTURE TO ENTER INTO THE JLLJ CONTRACT AND
THE LANSING FUTURE CONTRACT

79. JLLJ and Lansing Future incorporate by reference paragraphs
1 through 77.

80. The Gaming Authority specifically represented to JLLJ and
Lansing Future that the Tribe had the right to acquire land using interest or
other permissible monies from the Self-Sufficiency Fund, as contemplated
in the Michigan Indian Land Claims Settlement Act. This representation
was material.

81. The Gaming Authority also specifically represented to JLLJ and
to Lansing Future that, during the term of the JLLJ Contract and the
Lansing Future Contract, the land would be placed in trust, so that casinos
could be constructed and operated (on the land) by the Gaming Authority.
This representation was material.

82. Each of the two representations described above was false.

83. The two representations were, in fact, relied on by JLLJ and

Lansing Future: JLLJ advanced over $5,300,000 to the Gaming Authority,
26
Case 1:20-cv-00231-RJJ-RSK ECF No. 1 filed 03/16/20 PagelD.27 Page 27 of 36

to enable the latter to acquire the land from the Self-Sufficiency Fund, and
to cover other expenses for the casino in Wayne County, and Lansing
Future advanced over $3,500,000 for the same purpose with respect to the
casino in Ingham County.

84. The Gaming Authority’s above-described representations were
either negligently or innocently made to JLLJ and to Lansing Future in
order to induce JLLJ and Lansing Future to enter into the JLLJ Contract
and the Lansing Future Contract. To the extent they were negligently
made, those misrepresentations resulted from the Gaming Authority’s
failure to exercise due care in making the representations.

85. JLLJ and Lansing Future reasonably relied upon the Gaming
Authority's misrepresentations, and advanced funds to the Gaming
Authority based on those misrepresentations.

86. As a direct and proximate result of the Gaming Authority’s
misrepresentations, JLLJ and Lansing Future have been substantially
damaged, in an amount to be determined by the trier of fact.

COUNT IV
RESCISSON DUE TO MUTUAL MISTAKE OF FACT
AND FAILURE OF CONSIDERATION

87. JLLJ and Lansing Future incorporate by reference paragraphs

1 through 86.

27
Case 1:20-cv-00231-RJJ-RSK ECF No. 1 filed 03/16/20 PagelD.28 Page 28 of 36

88. JLLJ and Lansing Future, on the one hand, and the Gaming
Authority, on the other hand, entered into the JLLJ Contract and the
Lansing Future Contract, respectively, with the clear understanding and
belief that the Tribe would be able to acquire the land from the Self-
Sufficiency Fund and have it placed in trust by the Department of the
Interior in order for the casinos to be constructed on the land during the
term of the JLLJ Contract and the Lansing Future Contract.

89. This belief was central to the purposes and objectives of the
parties.

90. The parties were mistaken as to the entitlement of the Gaming
Authority to acquire the land and its ability to use it for the intended casino
purposes during the term of the JLLJ Contract and the Lansing Future
Contract.

91. Asaresult of the parties’ mutual mistake, there has been a total
failure of consideration as to the JLLJ Contract and the Lansing Future
Contract, as the essential purpose and objective of those contracts has not
been able to be performed.

92. As a consequence, this Court must intervene to rescind the
JLLJ Contract and the Lansing Future Contract, to order the Gaming

Authority to return to JLLJ and Lansing Future the funds which those

28
Case 1:20-cv-00231-RJJ-RSK ECF No. 1 filed 03/16/20 PagelD.29 Page 29 of 36

companies advanced to the Gaming Authority, with interest, and to grant
whatever other relief is appropriate under the circumstances.
| COUNT V
DEMAND FOR AN ACCOUNTING
BY THE GAMING AUTHORITY

93. JLLJ and Lansing Future incorporate by reference paragraphs
1 through 92.

94. JLLJ and Lansing Future have demanded that the Gaming
Authority provide financial information regarding its expenditures of the
funds provided by JLLJ and Lansing Future under the JLLJ Contract and
the Lansing Future Contract. JLLJ and Lansing Future have also
demanded that the Gaming Authority provide information as to the land and
other assets acquired in contemplation of the goals and objectives of the
JLLJ Contract and the Lansing Future contract.

95. Despite those demands, the Gaming Authority has failed and
refused to provide the much of the information requested.

96. JLLJ and Lansing Future cannot reasonably be expected to
determine the extent of business conducted and funds expended by the

Gaming Authority, because it is in sole possession of that information and

has refused to disclose the information.

29
Case 1:20-cv-00231-RJJ-RSK ECF No. 1 filed 03/16/20 PagelD.30 Page 30 of 36

97. JLLJ and Lansing Future do not know what amounts may be
revealed by such an accounting as having been expended and whether
any amounts may still be in the Gaming Authority’s control.

98. The information requested is material to this litigation and to
JLLJ’s and Lansing Future’s damages.

99. For the reasons set out above, JLLJ and Lansing Future
request that this Court enter judgment against the Gaming Authority, and
order the Gaming Authority to prepare, at its sole expense, a true and
accurate accounting of all the activities and assets of the Gaming Authority,
including but not limited to an accounting of all the funds provided by JLLJ
and Lansing Future to the Gaming Authority and of the actions of the
Gaming Authority concerning the acquisition of, and then loss, of land
which it acquired.

COUNT VI
PROMISSORY ESTOPPEL

100. JLLJ and Lansing Future incorporate by reference paragraphs
1 through 99.

101. Pursuant to both oral representations and contractual
representations, the Gaming Authority explicitly promised JLLJ and Lansing
Future that, if those parties provided funds for the Pre-Construction

Expenses, the Gaming Authority would execute a promissory note, or

30
Case 1:20-cv-00231-RJJ-RSK ECF No. 1 filed 03/16/20 PagelD.31 Page 31 of 36

multiple promissory notes, for repayment of the funds provided, plus
interest.

102. The Gaming Authority's promise was clear, definite, and
unequivocal, and was specifically made to induce JLLJ and Lansing Future
to provide the Gaming Authority with funds needed to pay the Pre-
Construction Expenses.

103. In reliance on the Gaming Authority's promise, and to their
obvious and substantial detriment, JLLJ and Lansing Future provided close
to $9,000,000 in the aggregate to cover the Pre-Construction Expenses.

104. The Gaming Authority has executed several promissory notes
(copies of which are attached as composite Exhibit 7, along with a
schedule listing those promissory notes). However, despite JLLJ’s and
Lansing Future’s repeated requests and demands, the Gaming Authority
has failed to execute promissory notes covering all of the funds advanced
by JLLJ and Lansing Future. On information and belief, funds advanced in
the approximate amount of $1,500,000 have not been covered by any
promissory notes of the Gaming Authority. The Gaming Authority must be
ordered to execute and deliver one or more additional promissory notes
evidencing its obligation to repay to JLLJ and Lansing Future all funds

advanced by those companies, with interest.

31
Case 1:20-cv-00231-RJJ-RSK ECF No. 1 filed 03/16/20 PagelD.32 Page 32 of 36

105. As a direct and proximate result of the Gaming Authority’s
failure to perform its duties under the JLLJ Contract and the Lansing Future
Contract, all of the promissory notes (including those previously delivered
to JLLJ and Lansing Future, and those additional notes which the Court
should order the Gaming Authority to execute and deliver) must be deemed
to be demand notes, due and payable by the Gaming Authority. This is due
to the fact that, although the parties contemplated that the funds advanced
by JLLJ and Lansing Future would be repayable solely from the proceeds
of the temporary casinos constructed on the land acquired by the Gaming
Authority, and that the Gaming Authority would not be personally liable to
repay those funds, the actions of the Gaming Authority (as described
throughout this Complaint) have prevented the temporary casinos from
being constructed, with the result that there are no casino-related revenues
from which JLLJ and Lansing Future may be repaid.

106. To avoid injustice and to do equity (in light of the Gaming
Authority's actions), this Court should order that the funds paid by JLLJ and
Lansing Future must be repaid by the Gaming Authority, with interest. In
addition, the Gaming Authority should be required to compensate JLLJ and
Lansing Future for their lost profits and for whatever other damages

(including attorney fees) JLLJ and Lansing Future have incurred.

32
Case 1:20-cv-00231-RJJ-RSK ECF No. 1 filed 03/16/20 PagelD.33 Page 33 of 36

COUNT VII
EQUITABLE LIEN

107. JLLJ and Lansing Future incorporate by reference paragraphs
1 through 105.

108. As a result of the JLLJ Contract and the Lansing Future
Contract, and by virtue of the representations the Gaming Authority made
to JLLJ and to Lansing Future in order to induce them to enter into those
contracts, the Gaming Authority was under a duty to obtain the real estate
(in Wayne County and Ingham County) for use as casinos. Otherwise,
JLLJ and Lansing Future would have no way to obtain repayment of the
substantial funds each advanced to the Gaming Authority, let alone to
obtain the share of the significant revenues JLLJ and Lansing Future were
entitled to receive from the operating revenues of the casinos.

109. JLLJ and Lansing Future are uncertain as to what specific real
estate the Gaming Authority currently owns in Michigan’s lower peninsula
inasmuch as JLLJ and Lansing Future believe that some of the land the
Gaming Authority acquired for casino purposes is no longer owned by the
Gaming Authority.

110. On information and belief, the Gaming Authority still owns a
parcel of land referred to as the “Sibley Parcel” and that such land may be

used for casino purposes if the land is ever taken in trust by the

33
Case 1:20-cv-00231-RJJ-RSK ECF No. 1 filed 03/16/20 PagelD.34 Page 34 of 36

Department of the Interior. A copy of what JLLJ and Lansing Future
believe is the legal description of the Sibley Parcel is attached as Exhibit 9
to this Complaint.

111. JLLJ and Lansing Future are entitled to an equitable lien on the
real estate acquired by the Gaming Authority (to the extent such lien is not
inconsistent with the manner in which title to the land is to be held in trust),
and an equitable lien on any revenues which might in the future be
generated if casino operations ever begin.

112. JLLU and Lansing Future have no other adequate remedy at
law.

113. For the above reasons, JLLJ and Lansing Future ask the Court
to impress an equitable lien upon the real estate in question (to the extent
legally permissible), and also on any revenues which might result from
casino operations in the future.

COUNT VIII
CONSTRUCTIVE TRUST

114. JLLJ and Lansing Future incorporate by reference paragraphs
1 through 113.

115. Given the actions and inaction of the Gaming Authority (as
described throughout this Complaint), it is necessary for a constructive

trust to be imposed on all of the real estate acquired by the Gaming

34
Case 1:20-cv-00231-RJJ-RSK ECF No. 1 filed 03/16/20 PagelD.35 Page 35 of 36

Authority as contemplated by the JLLJ Contract and the Lansing Future
Contract, and on the casino revenues (in the event casinos are opened);
and the constructive trust must stand to benefit JLLJ and Lansing Future.
116. Such a constructive trust is essential to prevent the Gaming
Authority from being unjustly enriched and to remedy an obvious inequity.
117. For the above reasons, the Court should impose a constructive

trust on the real estate, for the benefit of JLLJ and Lansing Future.

COUNT IX
CONTRACT IMPLIED IN LAW

118. JLLJ and Lansing Future incorporate by reference paragraphs
1 through 117.

119. As described throughout this Complaint, JLLJ and Lansing
Future advanced funds close to $9,000,000 in order to satisfy their
contractual obligations under the JLLJ Contract and the Lansing Future
Contract.

120. Those advances were made as part of the parties’ explicit
expectation and understanding that: the Tribe would acquire land on which
the casinos would be constructed and operated by the Gaming Authority,
JLLJ and Lansing Future would be repaid the funds they advanced, and

JLLJ and Lansing Future would also receive additional funds in a

35
Case 1:20-cv-00231-RJJ-RSK ECF No. 1 filed 03/16/20 PagelD.36 Page 36 of 36

substantial amount, once the temporary casinos were open, as their share
of the profits of the casinos.

121. In order to prevent inequity, this Court must find the existence
of a contract implied in law, by which JLLJ and Lansing Future are entitled
to recover from the Gaming Authority all of the funds that JLLJ and
Lansing Future advanced to the Gaming Authority, plus interest, costs and
attorney fees. The contract implied in law should also recognize the
entitlement of JLLJ and Lansing Future to receive their allocated share of
the revenues of any temporary or permanent casino which the Gaming
Authority might in the future operate on the land acquired in pursuit of the

JLLJ Contract and the Lansing Future Contract.

/s/ Andrew J. Broder
Payne, Broder & Fossee, P.C.
Andrew J. Broder (P23051)
Attorneys for Co-Plaintiffs
32100 Telegraph Road, Suite 200
Bingham Farms, MI 48025
(248) 642-7733

Dated: March 16, 2020 abroder@ppbf.com

36
